           Case 1:17-cv-01769-DAD-SAB Document 57 Filed 05/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CLAUDE CARR,                                       Case No. 1:17-cv-01769-DAD-SAB (PC)

12                  Plaintiff,                          ORDER DIRECTING DEFENDANTS TO
                                                        FILE AN OPPOSITION OR STATEMENT
13           v.                                         OF NON-OPPOSITION TO PLAINTIFF’S
                                                        MOTION FOR SUMMARY JUDGMENT
14   TED PRUITT,
                                                        (ECF No. 56)
15                  Defendant.

16

17          Claude Carr (“Plaintiff”) is appearing pro se and in forma pauperis in this civil rights

18 action pursuant to 42 U.S.C. § 1983.

19          On April 17, 2020, Plaintiff filed a motion for summary judgment. Defendant has not

20 filed an opposition or statement of non-opposition to Plaintiff’s motion.

21          In cases in which one party is incarcerated and proceeding without counsel, motions

22 ordinarily are submitted on the record without oral argument. Local Rule 230(l). “Opposition, if

23 any, to the granting of the motion shall be served and filed by the responding party not more than

24 twenty-one (21), days after the date of service of the motion.” Id. A responding party’s failure

25 “to file an opposition or to file a statement of no opposition may be deemed a waiver of any

26 opposition to the granting of the motion and may result in the imposition of sanctions.” Id.
27 ///

28 ///


                                                    1
            Case 1:17-cv-01769-DAD-SAB Document 57 Filed 05/11/20 Page 2 of 2


 1 Furthermore, a party’s failure to comply with any order or with the Local Rules “may be grounds

 2 for imposition by the Court of any and all sanctions authorized by statute or Rule or within the

 3 inherent power of the Court.” Local Rule 110.

 4          Based on the foregoing, it is HEREBY ORDERED that within fourteen (14) days from

 5 the date of service of this order, Defendant shall file a statement of opposition or non-opposition

 6 to Plaintiff’s motion, and the failure to comply with this order may result in the imposition of

 7 sanctions.

 8
     IT IS SO ORDERED.
 9

10 Dated:       May 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
